DETAILED ACTION

Notice of AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Election
 	Claims #12-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention/species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on April 25, 2022.

 	Claims #1-11 and 20 are pending in the present Office Action.

IDS
 	The IDS document(s) filed on July 13, 2020 has been considered.  Copies of the PTO-1449 documents are herewith enclosed with this office action.

Examiner’s Amendment
 	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Elliot Lipins, Registration #49,044, on May 25, 2022.

	(Claim 1: Currently Amended) An image device comprising:
	a first active region and a second active region disposed on a substrate;
	each of the first active region and the second active region includes:
	a gate insulating layer containing fluorine disposed on the substrate; and
	a gate electrode containing fluorine disposed on the gate insulating layer,
wherein at least one of the first active region and the second active region further includes:
a first passivation layer containing fluorine  disposed between the gate insulating layer and the gate electrode, and
wherein a concentration of fluorine in the gate insulating layer is higher than a concentration of fluorine in the gate electrode.
	

(Claim 12: Currently Amended) A fabricating method of an image device, the method comprising:
forming a gate insulating layer containing fluorine on a substrate;
forming a first passivation layer containing fluorine on the gate insulating layer; and
forming a gate electrode containing fluorine on the first passivation layer.
performing a heat treatment or annealing process to diffuse fluorine in the first passivation layer;
wherein a concentration of fluorine in the gate insulating layer is higher than a concentration of fluorine in the gate electrode after the performing of the heat treatment or annealing process.


	(Claim 20: Currently Amended) An image device comprising:
	a substrate including a plurality of photoelectric conversion layers;
	a first planarization layer disposed on a first surface of the substrate: 
	a plurality of color filters disposed on the first planarization layer;
a plurality of grid patterns located at respective boundaries between the plurality of color filters and disposed on the first planarization layer: 
a second planarization layer disposed on the plurality of color filters; a plurality of microlenses disposed on the second planarization layer: and
a plurality of transistors formed on a second surface of the substrate that faces the first surface of the substrate,
wherein each of the plurality of transistors includes:
	a gate insulating layer containing fluorine disposed on the substrate:
	a gate electrode containing fluorine disposed on the gate insulating layer: and
	a spacer formed on sidewalls of the gate insulating layer and the gate electrode,
wherein at least one of the plurality of transistors further includes a first passivation layer containing fluorine disposed between the gate insulating layer and the gate electrode, and wherein the at least one of the plurality of transistors that includes the first passivation layer, a concentration of fluorine in the gate insulating layer is higher than a concentration of fluorine in the gate electrode.

Rejoinder
 	Claims 1-11 and 20 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 12-19, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on March 1, 2022 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
 	Claims #1-20 are allowed.
 	 	The following is an examiner’s statement of reasons for allowance: prior art fails to teach or suggest “a second active region . . . a first passivation layer containing fluorine disposed between the gate insulating layer and the gate electrode, and wherein a concentration of fluorine in the gate insulating layer is higher than a concentration of fluorine in the gate electrode” (claim 1).  Similar recitations are found in claims 12 and 20 but are not repeated here for the sake of brevity.
	As to claims 1, 12, and 20, Zaka et al. (U.S. Patent Publication No. 2014/0361385 A1), hereafter “Zaka”, teaches a first active region (FIG. 6e) having a gate insulating layer 637 containing fluorine disposed on the substrate and a gate electrode 647 containing fluorine disposed on the gate insulating layer.  See Zoka, ¶ [0058].  However, Zoka is silent as to the limitations of a second active region, a first passivation layer, and the relative concentrations of fluorine in the gate insulating layer to the gate electrode.
	No other prior art was found.

	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUBERR CHI whose telephone number is (571) 270-3955.  The examiner can normally be reached on 10am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on (571) 272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SUBERR L CHI/Primary Examiner, Art Unit 2829